The defendant’s contention that the People failed to prove that he used physical force to prevent or overcome resistance by the complainant is without merit. Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Santiago, 48 NY2d 1023; People v Huggins, 228 AD2d 241; People v Brown, 178 AD2d 420). “Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses” (People v Berberich, 283 AD2d 513; see also People v Gaimari, 176 NY 84). The determination of the trier of fact should be given great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Berberich, supra; People v Gaimari, supra). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Santucci, J.P., Schmidt, Townes and Cozier, JJ., concur.